Boise, C. J.
There can be no question but the relator, in voting for himself, violated the rule above quoted, and that, without his own vote, he would not have had a majority; and if such rule were binding on the council, then the election *249would be a nullity. We are of opinion that such rule was binding, and one seeking advantage from its violation, should not be permitted to gain by his own wrong. As to the other point, that the offices of councilman and marshal are incompatible and cannot be held by the same person, we think admits of no question. The marshal is the executive officer of the council, and has to settle his accounts for fees and services with that body; and it would not be competent for him to pass on his own accounts, and vote money out of the city treasury into his own pocket. It is contrary to the policy of the law for an officer to prostitute his official position by using his official appointing power to place himself in office.
Judgment affirmed.